Citation Nr: 1428438	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-47 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a right thumb disorder.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected disability.

5.  Entitlement to an initial, compensable evaluation for residuals of a fracture, right fourth finger.

6.  Entitlement to an initial, compensable evaluation for facial scars.

7.  Entitlement to an initial, compensable evaluation for muscle strain, left great toe.

8.  Entitlement to an initial evaluation in excess of 10 percent for mechanical cervical strain (neck disability).

9.  Entitlement to an initial evaluation in excess of 10 percent for mechanical thoracic and lumbar strain with degenerative disc disease (back disability).

10.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity.

11.  Whether the reduction of an initial evaluation of 10 percent to a non-compensable rating for herpes simplex stomatitis of the mouth was proper, effective May 1, 2011, to include as the result of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, November 2009, February 2011, April 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that, in an August 2009 Notice of Disagreement (NOD), the Veteran indicated his disagreement with the denial of entitlement to service connection for disorders of the right thumb and left eye, the assignment of a non-compensable rating for a great left toe disability and facial scars, as well as the assignment of a 10 percent evaluation for mechanical cervical strain.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these matters must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  

The issues of entitlement to service connection for disorders of the right thumb, left foot, and left eye, as well as entitlement to increased ratings for facial scars, left great toe, and cervical strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record does not provide any current diagnosis for a disorder of the bilateral hips.

2.  At no time during the appellate period have residuals of a fracture, right fourth finger, been manifested by ankylosis, been found to be equivalent to amputation of the right fourth finger, or been found to result in limitation of motion of other digits or cause interference with the overall function of the right hand.

3.  The Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

4.  The evidence of record demonstrates that the Veteran has exhibited symptoms of no more than mild radicular pain of the right lower extremity. 

5.  The Veteran failed to allege any specific error of fact or law contained within the February 2011 rating decision.

6.  The February 2011 rating decision, reducing from 10 percent to non-compensable the evaluation assigned to herpes simplex, effective May 1, 2011, was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.


CONCLUSIONS OF LAW

1.  A disorder of the bilateral hips was neither incurred in or aggravated by active service, nor caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  The criteria for an initial, compensable disability rating for residuals of a fracture, right fourth finger, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5230 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for mechanical thoracic and lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013). 

4.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8726 (2013).

5.  The February 2011 rating decision, which reduced from 10 percent to non-compensable, effective May 1, 2011, the evaluation assigned to herpes simplex stomatitis of the mouth was proper; the February 2011 rating decision does not contain CUE.  38 U.S.C.A. §§ 1155, 5112; 38 C.F.R. §§ 3.105, Diagnostic Code 7806 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In this case, the Veteran claimed that he has a current diagnosis of a bilateral hip condition secondary to a service-connected back disability.  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for any chronic hip disorder.  A note dated August 3, 2005, indicated physical therapy in the form of "hip hikes" to treat scoliosis/low back pain, though no hip disorder was diagnosed.  The Veteran does not contend otherwise, and the criteria for direct service connection are simply not met in this case.

Instead, he contends that a bilateral hip disorder stems from his service-connected back disability.  To that end, he was afforded a VA examination in October 2010.  X-rays of the pelvis and hips were normal.  

Following a review of the Veteran's history, as well as service treatment records and a focused physical examination of the lumbar spine and hips, the examiner determined that the Veteran did not carry a diagnosis for a hip disorder.  The Veteran did not demonstrate any pathology of the hip joints, bilaterally.  No evidence of any degenerative changes or other osseous abnormalities were noted on x-ray.  When asked to describe his hip pain, the Veteran described no deep-seated groin symptoms suggestive of hip joint pathology, nor did he describe any lateral hip joint symptoms suggestive of bursitis or tendonitis.  Instead, the Veteran described lumbar spine symptomatology, along with possible dysfunction of the sacroiliac joint, not the hip.

VA outpatient reports of record, in addition to VA examinations provided in conjunction with other claims, do not indicate a current diagnosis for any bilateral hip disorder, providing more evidence against this claim.  

Based on the above evidence, the Board finds that entitlement to service connection for a bilateral hip disorder is not warranted at this time.  The weight of the evidence does not show that the Veteran has a diagnosis of any such disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, without a current diagnosis for his claimed condition, the Veteran lacks the evidence necessary to substantiate his claim for service connection. 

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Right 4th Finger

The Veteran's service-connected residuals of a fracture of the right fourth digit with tendonitis is rated non-compensably disabling pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5024-5230 for limitation of motion of the ring finger.  Hyphenated codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.

Under Diagnostic Code 5230, any limitation of motion of the ring or little finger warrants a non-compensable rating.  38 C.F.R. § 4.71a , Diagnostic Code 5230.

Diagnostic Code 5227 provides for a non-compensable rating when there is favorable or unfavorable ankylosis of the ring finger, but an accompanying note allows for consideration of whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a , Diagnostic Code 5227. 

Here, the Veteran was initially afforded a VA examination in conjunction with his claim in April 2008.  At that time, he reported decreased range of motion in the right fourth finger, as well as pain, weakness, and stiffness, all of which occurred daily.  On examination, there was minimal thickening about the proximal phalanx, with flexion at the metacarpal phalangeal joint to 85 degrees, and flexion at the distal interphalangeal joint to 80 degrees.  Complete extension was recorded.  There was no deformity.  The DeLuca examination consisted of five additional exercises with mild pain, minimal weakness and fatigue, but no incoordination.  The Veteran was diagnosed with an old fracture of the right fourth finger with tendonitis.

The Veteran was afforded an additional VA examination in March 2012.  He was diagnosed with a strain, right ring finger, as well as a fracture of the right ring finger with residual loss of range of motion.  The Veteran reported pain in the proximal joint during colder months.  He also reported limitation of motion.  On examination, minimal limitation of flexion was noted.  He was able to perform three repetitions with no additional limitation of motion.  The Veteran was able to oppose his thumb with no gap between the thumb and fingers.  The examiner noted that there was no functional loss or functional impairment of any finger or thumb, despite the mild limitation of motion.  Ankylosis was not present.  Function was not so diminished that amputation with prosthesis would equally serve the Veteran.

Based on this evidence, the evidence record weighs against entitlement to a compensable rating for the Veteran's residuals of a right finger fracture with tendonitis.  Limitation of motion of the ring finger is not entitled to a compensable rating regardless of the extent of the limitation.  38 C.F.R. § 4.71a , Diagnostic Code 5230.  Though mild limitation of flexion was noted on the most recent examination, VA regulations simply do not provide for a compensable rating on the basis of limitation of motion of the ring finger, and a non-compensable rating is the highest rating available under Diagnostic Code 5230.  As this is the highest rating available based on limitation of motion, there can be no higher rating assigned due to functional loss caused by pain.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (If the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable diagnostic code, further consideration of functional loss is not required.); DeLuca, 8 Vet. App. at 205-206.

The evidence also overwhelmingly indicates that the disorder at issue has at no time shown any signs of ankylosis of the right little finger, nor has he claimed to have had such a symptom.  The February 2012 VA examiner found that amputation would not serve the Veteran just as well as his current symptomatology, and explicitly noted that there was no ankylosis present, nor did it cause any limitation of motion of the other digits or interfere with the overall function of the hand.  See 38 C.F.R. § 4.71a(1).  A review of VA outpatient treatment records did not reveal objective testing demonstrating a more severe impairment.  As such, there is no evidence to support a higher evaluation on the basis of ankylosis per 38 C.F.R. § 4.71a, Diagnostic Code 5227, or any other applicable code.

Thoracolumbar Spine and Right Lower Extremity

The Veteran's thoracolumbar disability (the back - the neck disability is being remanded) has been rated under the provisions of Diagnostic Codes 5243-5237, which require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2013).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Regarding radiculopathy of the right lower extremity associated with the Veteran's thoracolumbar spine, the Veteran has been assigned a 10 percent evaluation for neuralgia pursuant to Diagnostic Code 8726.  Under this code, mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, and severe, incomplete paralysis warrants a 30 percent rating.  When there is complete paralysis of the quadriceps extensor muscles, a 40 percent evaluation is assigned.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Turning to the medical evidence of record, the Veteran was first afforded a VA examination to address his spinal claim in April 2008.  X-ray findings demonstrated that the thoracic and lumbar spine appeared normal in stature and alignment.  He was diagnosed with scoliosis.  A prior x-ray demonstrated moderate degenerative disease at L1-3.  The Veteran reported daily pain, weakness, and stiffness.  He denied radiculopathy, with no distribution of symptoms and no change in sensation to the upper or lower extremities.  He stated that he was prescribed bed rest for a short period in 2007 (this would not provide a basis for a staged rating as the Veteran was not service connected for this problem in 2007).

On examination, flexion was to 95 degrees, extension was to 30 degrees, lateral flexion and rotation were to 30 degrees (without difficulty, but with mild pain).  Following four repetitions, range of motion was the same with mild pain, and without weakness, fatigue or incoordination.  The Veteran had no difficulty walking and used no assistive devices.  The findings provide evidence against this claim.

An additional VA examination was provided in March 2012.  The Veteran was diagnosed with mechanical thoracic and lumbar strain, as well as thoracolumbar rotolevoscoliosis.  The Veteran reported constant pain, which resulted in some missed days at work.  He also reported crepitus with motion.  Flare-ups occurred when sleeping.  Flexion was to 80 degrees, with pain at 70 degrees.  Extension was to 20 degrees, with pain at 15 degrees.  Right lateral flexion was to 30 degrees, left lateral rotation was to 25 degrees, and pain began at 20 degrees bilaterally.  Bilateral lateral flexion was to 25 degrees, with no observed pain.  Following three repetitions, range of motion remained the same.  Functional loss was present, in the form of pain on movement, less movement than normal, and scoliosis.  Arthritis was not found on x-ray testing, IVDS was not present, and there were no reports of incapacitating episodes in the prior 12 months.  No assistive devices were used.  

Sensory examination was normal in all extremities, and muscle strength was 5/5.  Mild radiculopathy was noted in the right lower extremity, involving the femoral nerve.  No other neurological abnormalities were found, providing more evidence against this claim.  

Most recently, a VA examination was conducted in November 2012.  He was diagnosed with mechanical thoracolumbar strain with scoliosis and moderate degenerative disc disease.  In this regard, it is important for the Veteran to understand that these findings are the basis for the current evaluations, but do not provide a basis for a higher evaluation.

The Veteran reported pain with prolonged standing, in the mid lumbar area and the right leg, with an intensity of 4/10 to 6/10.  Flexion was to 80 degrees with pain at 70 degrees, extension was to 20 degrees with pain at 20 degrees, right lateral flexion was to 30 degrees with pain at 25 degrees, left lateral flexion was to 20 degrees with pain at 20 degrees, bilateral lateral rotation was to 25 degrees with pain at 20 degrees.  Results were identical following repetitive testing.  Functional loss was noted, as there was less movement than normal, with pain and deformity (scoliosis).  Localized tenderness was noted, as was guarding/spasm without abnormal gait or spinal contour.  These findings provide evidence against this claim. 

Muscle strength was 5/5 in the lower extremities, reflexes were 2+, and sensory examination was normal to light tough throughout.  Straight leg test was negative, bilaterally, and the only radicular pain noted was a mild pain in the right lower extremity (without numbness).  The examiner reiterated that the severity of the Veteran's right leg radiculopathy was mild, and also noted that there was no such impairment on the left, providing more evidence against this claim.

Taking this evidence into account, to include VA outpatient reports of record, the Board has determined that a rating in excess of 10 percent for a thoracolumbar disability is not warranted.  To begin, each VA examination of record indicated minimal limitation of motion for the lumbar spine.  At worst, flexion was to 80 degrees, and pain began at 70 degrees.  As such, even in considering the directives of DeLuca, neither the Veteran's flexion nor combined range of movement meets the criteria for a rating of 20 percent based upon limitation of motion (which requires less than 60 degrees of forward flexion).  The relevant evidence of record during the time period in question consists of VA examinations, VA treatment records, and the Veteran's statements - all of which show that he has complained of low back pain and weakness, with periods of exacerbation, as well as flare-ups that have been attributed to standing for long periods.  

Time and time again, range of motion to the point where pain began is well within the criteria for an evaluation of 10 percent based on limitation of motion, without additional loss of function following additional repetition, taking into account his abnormal spinal contour, and repetitive use. 

Although one period of prescribed bed rest was reported in 2007, the Veteran noted that the period was brief and before he was service connected for this problem.  There is no evidence of record to demonstrate that the Veteran suffered more than two weeks of incapacitating episodes within any year of the appellate period, and as such a higher rating of 20 percent is not warranted based on IVDS. 

Further, motor and sensory evaluations were consistently within normal limits for each upper and lower extremity, as was muscle strength.  The most recent VA examinations each found mild radicular pain in the right lower extremity, with normal motor and sensory function, as noted.  There is no indication moderate incomplete paralysis within the record, and the Veteran himself denied symptoms of numbness.  Therefore, the criteria for a rating of 20 percent have not been met for radiculopathy, right lower extremity.

Propriety of Rating Reduction

Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  As noted below, all applicable notice procedures have been satisfied in this instance.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2013).

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  When a rating has continued for an extended period at the same level, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination(s) that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

In the present case, the 10 percent rating for the Veteran's herpes simplex stomatitis of the mouth was in effect for less than 5 years, and thus the provisions of 38 C.F.R. § 3.344(a), (b) pertaining to stabilization of disability evaluations (material and sustained improvement)  do not apply.  See 38 C.F.R. § 3.344(c) (2013).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

The Board further notes that 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10 (2013).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

As to the Veteran's primary theory of entitlement, CUE, previous determinations on which an action was predicated, including decisions regarding increased or reduced evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245  ; Russell, 3 Vet. App. at 313-14.

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a rating or Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) ; see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Here, the Veteran has argued CUE with respect to a February 2011 rating decision which reduced his entitlement to a 10 percent evaluation for herpes simplex to non-compensable.  The Board notes that since there is no specific Diagnostic Code pertaining to herpes simplex, the Veteran's service-connected disability has been evaluated by analogy under 38 C.F.R. § 4.118, Diagnostic Codes 7899 - 7806.  38 C.F.R. § 4.27 (2013).  Under Diagnostic Code 7806, a non-compensable evaluation is warranted for dermatitis or eczema wherein less that 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12 month period.  A 10 percent evaluation is warranted for dermatitis or eczema at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs requires for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In support of its decision, the RO correctly noted that, at the time of the VA examination performed in conjunction with his claim for service connection in April 2008, he reported the outbreak of herpes simplex symptoms once every other month and lasting from 5-12 days.  At the time of the examination, there were no active symptoms.  Further, the Veteran did not report the use of intermittent systemic therapy to control his herpes simplex.  On its face, therefore, the Board finds that the reduction was proper, in that no other medical evidence of record demonstrates dermatological symptoms which would warrant the Veteran's original 10 percent rating. 

As to the Veteran's argument that the February 2011 decision was clearly and unmistakably erroneous, neither the Veteran's notice of disagreement (NOD), his substantive appeal (VA Form 9), nor any additional statement in support of his claim alleges any specific error by the RO (needed for a CUE claim).  The Veteran has not pointed to any failure of the RO to consider the correct facts or apply the law and regulations then in effect.  As such, while the Veteran has filed a CUE claim with regard to the February 2011 decision, neither he nor his representative has provided any argument as to exactly what the CUE is in this case.  Under these circumstances, the Board finds that the statements submitted by the Veteran simply do not allege CUE with specificity.  After having carefully considered the Veteran's contentions, the Board finds that he has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy with the February 2011 rating action.  

Per his April 2011 NOD, the Veteran (through his representative) also argued that VA failed to provide a medical examination, and that VA failed to provide an adequate examination.  

While the adequacy of the VA examination in question will be addressed below, the Board notes that the Veteran was afforded a VA examination in conjunction with his claim in April 2008.  As noted, the Veteran was asymptomatic at that time, and he did not report treatment which would meet the criteria for a higher evaluation under the appropriate code.  As such, the Board finds this argument without merit.

In this regard, should the Veteran's disability worsen, he is of course free to file for an increased rating at any time.  In the instant case, however, the Board is not moved by his due process argument, as he was, in fact, afforded an appropriate VA examination in conjunction with his claim.  Findings from this examination were used by the RO to properly reduce his entitlement from 10 percent to non-compensable.

Accordingly, the Board concludes that the criteria for revision or reversal of the February 2011 RO decision on the basis of CUE are not met.  As such, his arguments do not rise to the level of valid allegations of CUE and the claim is dismissed without prejudice to refiling.

Additional Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing numbness and pain, herpes simplex outbreaks, etc.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  

Further, it is important for the Veteran to understand that without taking into consideration his problem with pain the current evaluations could not be justified based on some of the objective evidence of record, let alone higher ratings. 

The Board has further considered whether the increased rating claims above warrant referral for consideration of extraschedular ratings per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's herpes simplex, right fourth finger, right leg radiculopathy, and thoracolumbar disability, the Board finds that symptoms (and functional impairment) for each disability are more than encompassed by the currently-assigned schedular ratings.  As such, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  See Thun.  Importantly, the Board also notes that the Veteran has not filed a claim for total disability due to individual unemployability (TDIU), and no such claim has been raised within the record at this time.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in April 2008, August 2009, May 2011, and July 2012 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) , as stated above, for each issue decided herein.  As such, the VCAA duty to notify was satisfied for each claim on appeal.

With regard to the rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disabilities addressed herein were properly carried out by the RO.  In November 2010, the RO notified the Veteran of a proposed rating reduction (issued in a November 2010 rating decision) for his dermatological disability, and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating addressed herein in a February 2011 rating decision, in which the rating for herpes simplex was reduced from 10 percent to non-compensable, effective May 1, 2011.  The RO informed the Veteran of this decision by letter dated February 10, 2011. 

As to the Veteran's increased rating claims, where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and VA examination reports.  The Veteran also submitted statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA medical examinations in April 2008, October 2010 (with an addendum in December 2010), March 2012, and November 2012.  The examiners, medical professionals, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for each claim on appeal.  The examiners provided the Board with sufficient information to rate each disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Veteran has not alleged that any disability evaluated in this decision has worsened since the most recent examination.  Concerning his herpes simplex rating reduction, should the Veteran experience an outbreak, he is free to file an increased rating claim.  At that time, VA may arrange for a VA examination to be conducted at the time of such outbreak, if applicable.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to an initial, compensable evaluation for residuals of a fracture, right fourth finger, is denied.

Entitlement to an initial evaluation in excess of 10 percent for mechanical thoracic and lumbar strain with degenerative disc disease is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity, is denied.

The reduction of an initial evaluation of 10 percent to a non-compensable rating for herpes simplex stomatitis of the mouth was proper; the request for revision of a February 2011 rating decision on the basis of CUE is dismissed without prejudice.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a left foot disorder, to include as secondary to a service-connected disability, a VA opinion was obtained in July 2012.  

At that time, the examiner indicated that the Veteran's symptoms could not be attributed to his mechanical thoracic and lumbar strain (with scoliosis and moderate degenerative disc disease).  As the Veteran's representative pointed out in January 2014, the examiner opted to forego x-ray testing, instead relying on film from 2010.  The Veteran's representative argued that it could not have been determined whether any additional deterioration had occurred since 2010.  The Board agrees, and also notes that secondary service connection carries a component of aggravation

Therefore, the claim must be remanded for an additional VA examination, to include all appropriate diagnostic testing, to include x-ray imaging, so as to determine whether a disorder of the left foot was caused or permanently aggravated beyond normal progression by a service-connected disability.

Regarding the remaining issues on appeal, the RO denied the Veteran's claims for entitlement to service connection for disorders of the right thumb and left eye, as well as entitlement to increased ratings for facial scars, left great toe, and cervical strain in August 2008.  Within one year of notification of that decision, in August 2009, the Veteran, through his representative, filed an NOD with regard to each issue.  Following a search of the VA claims file, as well as the Virtual VA electronic records system, a Statement of the Case (SOC) has not been identified as having been prepared for these issues.  In fact, the Veteran's representative issued a statement in May 2010 noting that an NOD had been submitted for these issues, and yet an SOC had not been prepared. 
 
To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand these claim, rather than merely referring them back to the RO/AMC, for the preparation of an SOC.  An SOC must be issued, and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall furnish the Veteran and his representative with a Statement of the Case pertaining his claims for entitlement to service connection for disorders of the right thumb and left eye, as well as entitlement to increased ratings for facial scars, left great toe, and cervical strain.  

The Veteran should be appropriately notified of the time limits to perfect his appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects the appeals by filing a timely substantive appeal following issuance of a SOC. 

The Veteran's attorney should also note for the record if the issue of TDIU is being raised (in writing).  If the Veteran's attorney does not raise this issue, in light of the prior review of the record the Board will assume that this issue is not being raised. 


2.  The RO/AMC shall schedule the Veteran for a VA examination to assess the nature and etiology of any currently-diagnosed left foot disorder.  The Veteran's claims folder must be made available to the examiner for review, and the examination report should reflect that such a review was conducted.  The examiner shall specifically note a review of the Veteran's service treatment records, as well as his lay statements which indicate symptoms of a balance disorder since his period of active duty, and comment on the significance of such.  All appropriate testing should be conducted, to specifically include x-ray imaging.  The examiner shall provide an opinion as to the following:

Whether it is at least as likely as not that any currently-diagnosed left foot disorder is (a) proximately due to or the result any other currently-service-connected disability, or (b) aggravated or permanently worsened by a service-connected disability, to include spine disabilities.  If it is determined that a left foot disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


